                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


LEKESHA MARIE ROBINSON,

             Plaintiff,

      v.                                              Case No. 19-CV-931

FOREST COUNTY JAIL,

             Defendant.


                                       ORDER


      Plaintiff LeKesha Marie Robinson filed a complaint under 42 U.S.C. § 1983.

The Prison Litigation Reform Act (PLRA) applies to this case because Robinson was

incarcerated when she filed her complaint. The PLRA allows the court to give a

prisoner plaintiff who is unable to prepay the full filing fee the opportunity to prepay

a portion of the filing fee and then pay the remainder of the filing fee over time. 28

U.S.C. § 1915(a)(2).

      The PLRA includes a formula that courts use to calculate the portion of the

filing fee a plaintiff must prepay. Courts use information from the plaintiff’s prison

trust account for the six-month period immediately preceding the filing of the

complaint. If, according to the formula, the amount the plaintiff must prepay is more

than the full filing fee, the court will require the plaintiff prepay the full filing fee

before the plaintiff may proceed with the case. If the plaintiff does not pay the full

filing fee, the court will dismiss the case without prejudice. A plaintiff whose case is
dismissed without prejudice may refile the complaint at a later date, subject to the

relevant statute of limitations.

       On August 20, 2019, the court denied Robinson’s motion to proceed without

prepaying the full filing fee. Based on information in her trust account statement, the

court determined that she must pay the full filing fee before she may proceed with

her case. The court ordered Robinson to pay the $400 filing fee on or before September

9, 2019.

       On August 28, 2019, Robinson filed a motion for reconsideration and/or a

motion for an extension of time to pay the filing fee. She explains that she is required

to pay the Forest County Jail $560 per month for room and board, $50 per month in

court fees, $300 per month in child support, and about $600 to $700 in monthly

expenses such as food, hygiene, and medication. She clarifies that she would like to

proceed with this case (and another case that she filed shortly before filing this case).

She asks the court to either adjust the filing fees or allow her more time to pay the

filing fees.

       The court does not have discretion to adjust the filing fees; it is bound by the

formula in the PLRA. As noted at the beginning of this order, the PLRA applies to

this case because Robinson was incarcerated when she filed her complaint. The court

will grant Robinson additional time to pay the filing fee; however, in light of the

expenses Robinson must pay every month, it appears that it may take Robinson a

significant amount of time to save $800 to pay the filing fees in both of her cases. The

court will not indefinitely extend her deadline to pay the filing fees.

                                           2
      Robinson has other options. She may choose to voluntarily dismiss her cases

and refile them after she saves enough money to pay the filing fees. Alternatively,

she may voluntarily dismiss her cases and file them after she is released from

custody. If she files her cases after she is released, the PLRA will not apply, and the

court will not be bound by the formula in the PLRA in deciding whether she must

prepay the filing fees before she may proceed with her cases. Robinson is advised that,

whatever she chooses to do, the relevant statute of limitations is three years for

injuries that allegedly occurred after April 5, 2018, and six years for injuries that

allegedly occurred before April 5, 2018. See Wis. Stat. § 893.53 (amended 2018).

      THEREFORE, IT IS ORDERED that Robinson’s motion for reconsideration

is DENIED and her motion for an extension of time to pay the filing fee is

GRANTED (ECF No. 12). If Robinson wants to proceed with this case, she must pay

the $400 filing fee by October 11, 2019. If Robinson does not pay the filing fee by the

deadline, the court will dismiss the case without prejudice.

       Dated at Milwaukee, Wisconsin this 10th day of September, 2019.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          3
